Citation Nr: 0020941	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-31 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1996.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a low back disorder.  The veteran was notified by letter of 
the decision in March 1997; the veteran filed a notice of 
disagreement the same month.  The RO issued a statement of 
the case in April 1997.  A substantive appeal was received in 
October 1997.  Following a VA examination in October 1997, 
the RO issued a supplemental statement of the case in April 
2000.  


FINDING OF FACT

There is no medical diagnosis of a current low back 
disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in active military service.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  (i) of current disability 
(a medical diagnosis); (ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
(iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Although there is a record of treatment in service for low 
back pain and muscle spasm, no permanent residual or chronic 
disability is diagnosed or shown by the service medical 
records or demonstrated by evidence following service.  In 
this regard, the Board notes that the veteran was seen in 
October and December of 1995 for complaints of chronic low 
back pain.  Physical examination in October 1995 revealed 
full range of motion, no deformity, no bony tenderness, and 
mild tenderness to palpation of the paraspinus muscles.  The 
veteran admitted to no injury causing his pain.  The 
assessment was muscle spasm.  When he was seen on December 8, 
1995 for similar complaints, he was referred for physical 
therapy.  He was seen twice for physical therapy in January 
and February 1996.  The assessment listed on the final visit 
was mechanical low back pain resolved.  No further treatment 
was shown.  A September 1996 report indicates that the 
veteran was seen for a separation examination, but no 
diagnosis was listed.  

At a November 1997 VA examination, the veteran complained of 
pain in his low back and reported that he got discomfort on 
standing for more than five or six hours or sitting for two 
or three hours and that sleeping either on his stomach or 
back also caused discomfort.  Physical examination showed no 
deformity of the dorsal lumbar spine.  Although there was 
only slight limitation of range of motion, the examiner noted 
that the discomfort the veteran experienced seemed to limit 
somewhat his functional ability, but there was no 
incoordination.  The veteran could get onto his tiptoes and 
to his heels without difficulty and squatting was not limited 
or painful.  Knee and ankle reflexes were active and equal.  
X-rays of the veteran's lumbosacral spine were normal.  The 
impression was chronic low back pain.   The Board notes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285  (1999).  
While the veteran has indicated his belief that he currently 
has a low back disability, he is not qualified, as a lay 
person, to offer a medical diagnosis.  See Espiritu.  
Therefore, the veteran's claim of service connection for a 
low back disorder must be denied as not well grounded for 
lack of a medical diagnosis of a current disability.  

The Board is aware of no circumstances in this matter which 
would put the VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the 
veteran's service connection claims "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
By this decision, the Board is informing the veteran that a 
medical diagnosis of current disability as well as medical 
evidence of a nexus between a current disability and service 
are necessary to establish a well-grounded service connection 
claim for a low back disorder.  See 38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well grounded claim for service connection for 
a low back disorder not having been submitted, the appeal is 
denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

